Title: George Mason to Virginia Delegates, 3 and 20 April 1781
From: Mason, George
To: Virginia Delegates



(Duplicate)
Gentlemen,
Virginia, Gunston-Hall, April 3d. 1781.
Permit me to recommend to your Consideration a Subject, which I think merits the Attention of Congress. The Enemy is now professedly carrying on a predatory [War] against Us, contrary to the Custom of civilised Nations; a Board of Refugees has been some time sitting at New York upon the Subject of Depredation, and consulting upon the most effectual Methods of plundering the defenceless Part of the Inhabitants of the American States; in which they are avowedly authorised and supported by the British King & his Generals: several private People have lately been robbed, their Houses burned, & their Estates ruined by the Crews of British Ships: Arnold is at this time preparing a great number of flat-bottomed Boats at Portsmouth, notoriously for the purpose of plundering the Tobacco warehouses, & the Inhabitants upon the Rivers & Creeks in Virginia & Maryland. How practicable a plan of this Sort is, & how great a Proportion of the People are exposed to it, I need hardly mention to Gentlemen acquainted with the Situation of this Country. What may be the fatal Consequences, not only of disabling many thousands from paying their Taxes, & contributing to the Support of the common Cause, but of throwing them also, as a dead weight, upon the rest of the Community, or how few of them may have public Virtue enough to withstand the Terrors of Poverty & Ruin, are Topics, which however disagreeable to enlarge on, deserve the most serious Reflection; if possibly the Evil may be averted. Whether the King & his Ministry, encouraged by th[eir Success] in Carolina, expect by such Means to make an easier Conquest of [the sou]thern States; or whether, expecting the Interfereance of the great P[owers of] Europe, to compel them to relinquish their Claim to the American States, they are now acting upon Principles of Revenge, determined to desolate what they despair of recovering. Be this as it may, it is surely the Duty of the great Council of America to endeavour, if possible, to prevent the Mischief, and save from Ruin such numbers of their Citizens. Whoever considers the Importance of the Trade of these States to Great Britain, and her Expectations of great part of it returning into British Channels, upon a peace, may readily conceive that She will be alarmed at any Measures which may affect it hereafter, by imposing such Burdens upon it, as will give a lasting preferrence to other Nations. If therefore Congress were to recommend to the Legislatures of the different States immediately to enact Laws, declaring that all private Property; which hath been, or shall be plundered or destroyed, by the British Troops, or others, acting under the Authority of the King of Great Britain, beyond high Water Mark, from a certain Day, shall be hereafter reimbursed & made good to the individual Sufferers, & their Heirs, by Dutys to be imposed upon all Imports from Great Britain into the respective States, after a Peace; & to be continued until full Reparation shall be accordingly made; and for this Purpose, directing Valuations, upon Oath, to be made of all private Property so plundered or destroyed, to be returned, with the Names & places of Abode of the Owners, to some certain Public Office, within each State, & there duly registered, it is more than probable it wou’d produce good Effects. The Fund is adequate to the Purpose, and the Measure, without Conquest, cou’d not be counteracted; there is hardly a Merchant or Manufacturer in Great Britain who wou’d not feel himself affected by it: if anything can restrain them, this probably wou’d; their Commanders here wou’d immediately represent it to the Ministry, & require their further Instructions, and the Nation wou’d be cautious of repeating Mischiefs, which must one Day reverberate upon themselves. If it had not this Effect, it wou’d at least be a peice of Justice to the injured, to whom the Community owes Justice, if it can not afford them Protection. The Only objection that occurs to Me is the common Maxim, that all Dutys ultimately fall upon the Consumer, and consequently that this wou’d be a Tax upon Ourselves; if this were true, I think it no good Objection; because it wou’d only be reimbursing, by a voluntary Tax, one part of the Community what they had suffered, from their local Circumstances, more than the other, without any Fault of their own; but the Maxim is not true, with Respect to Dutys upon the Imports of any particular Country, [w]hile we are not confined to their Market, but have an open Trade with all the World; and therefore this Charge wou’d fall either upon the aggressing Nation, or upon those, who, disaffected to the American [C]ause, were desirous of giving Great Britain an impolitic & undue [pre]ferrence, or it wou’d fall partly upon both. I got a Bill passed, a [Yea]r or two ago, to this Purpose, in the Virginia House of Delegates; but it [wa]s rejected in the Senate, for no other Reason, that I cou’d learn, but that it was in Vain for Virginia to make such a Law, unless similar Measures were adopted by the other States. Shou’d these Hints be approved, there is not a Moment to be lost; and such a Measure shoud not be intended merely in terrorem, but carryed into the strictest Execution.
There is another Subject which deserves the Public Attention. I have always endeavoured to make myself well acquainted with the Sentiments of the Bulk of the People, conscious that, in Governments like ours, upon this, in a great Measure, must depend the Success of the present Contest. I live in a Part of the Country remarkable for its Whigism, & Attachment to the Cause of Liberty; and it is with much Concern I find a general Opinion prevailing, that our Allies are spinning out the War, in order to weaken America, as well as Great Britain, and thereby leave Us, at the End of it, as dependent as possible upon themselves; however unjust this Opinion may be, it is natural enough to Planters & Farmers, burdened with heavy Taxes, & frequently draged from their Familys upon military Duty, on the continual Alarms occasioned by the Superiority of the British Navy. They see their Property daily exposed to Destruction, they see with what Facility the British Troops are removed from one Part of the Continent to another, and with what infinite Charge & Fatigue ours are, too late, obliged to follow. If our Allies had a superior Fleet here, I shou’d have very little Doubt of a favourable Issue to the War; but without it, I fear we are deceiving both them and ourselves, in expecting We shall be able to keep our People much longer firm, in so unequal an Opposition to Great Britain. Wou’d it not be wise & honest to lay this Matter candidly before them; and with decent Firmness, explain how much our mutual Interest requires a Fleet upon the American Coasts, superior to that of our common Enemy?
I have thus ventured to give You my Thoughts upon these very interesting Subjects, trusting that the Motives upon which I act (the Good of our Country) will induce You to pardon such a Liberty in a private Gentleman, and render any further Apology unnecessary. Ill-health hindering my Attendance at Richmond, upon the last Session of Assembly, prevents my knowing which of the Virginia Delegates are now at Congress; otherwise I shou’d only have wrote to one or two of the Members, instead of addressing myself to the Delegation, in a Letter, which from the Superscription, may appear to have the Air of an official one.
I have the Honour to be, with the greatest Respect, Gentlemen, Your most obdt. Hble Sert
G Ma[son]

P.S. April 20th.
Since the above Letter was wrote, several of the Enemy’s Ships have been within two or three Miles of Alexandria; they have burn’d & plundered several Houses, & carryed off a great many Slaves; tho’ I have hitherto been fortunate enough to lose no Part of my Property.

